Citation Nr: 0205716	
Decision Date: 06/03/02    Archive Date: 06/13/02

DOCKET NO.  93-05 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from April 28, 1978 
to June 19, 1978.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico.  


The Board remanded the case to the RO in January 1995 and May 
1996.  Thereafter, the veteran brought a timely appeal to the 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
referred to as the Court) from a December 4, 1998 decision of 
the Board of Veterans' Appeals (the Board) that denied 
entitlement to service connection for a low back disability.  
The Court in June 1999 vacated the December 4, 1998 Board 
decision and remanded the case for another decision taking 
into consideration matters raised in the Court's order.

The Board in September 1999 advised the veteran's then 
attorney of the opportunity to submit additional evidence and 
argument in support of the appeal.  The attorney's response 
was to provide the Board with the veteran's mailing address.  
The Board in April 2000 remanded the case for further 
development.  The case has been returned to the Board for 
appellate consideration.

The record shows that the veteran's attorney advised VA of 
his representation in April 1999.  The VARO then provided the 
attorney with a copy of the veteran's claims folder in June 
1999.  The Board remanded the case to the RO in April 2000.  
Prior to the case being returned to the Board, the veteran's 
attorney advised the RO in September 2001 that he no longer 
represented the veteran.  There has been no correspondence 
from the veteran regarding representation and the Board or 
the RO, as reflected in the claims folder, has no information 
to suggest that the attorney did not properly notify the 
appellant.  See 38 C.F.R. § 20.608(a).  Therefore, the Board 
presumes that the veteran intends to proceed unrepresented at 
this stage of the appeal, and will proceed accordingly, as he 
as offered no information for the Board to reasonably 
conclude otherwise.


FINDING OF FACT

A low back disability existed prior to military service, and 
although it was symptomatic during the veteran's brief period 
of active service, it did not increase in severity as a 
result of military service.


CONCLUSION OF LAW

A low back disability clearly and unmistakably preexisted 
military service and was not aggravated thereby.  38 U.S.C.A. 
§§ 1111, 1131, 1153, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.304, 3.306 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The medical examination in late February 1978 for military 
service shows a normal spine on clinical evaluation.  The 
veteran gave no history of having or having had recurrent 
back pain.  The record of his hospitalization on May 8, 1978 
for a complaint of low back pain with left leg radiation 
noted by history a "muscle pull" with associated low back 
pain a year previously, that he was in bed for a few days at 
the time, and that the pain resolved after a time with 
medication he received from a physician he saw at that time.  
According to the narrative, two days prior to this admission 
in physical training, he felt pain in the low back with a 
snapping sensation and the pain progressed down the left leg.  
He reportedly had not been able to train since that time.  

After physical examination that found limitation of motion, 
spasm with range of motion, L3-L5 area tenderness and 
radiology findings of a narrow L5-S1 and L4-L5 with mild 
degenerative changes, the diagnosis was lumbar disc disease 
with probable ruptured discs with radiculopathy in the left 
leg.  He was placed on temporary restricted duty pending a 
medical evaluation board.  The clinical record cover sheet 
shows lumbar disc disease was considered to have existed 
prior to service.



The report of medical board proceedings shows the diagnosis 
of lumbar disc disease with probable ruptured discs with 
radiculopathy in the left leg.  The determination was that 
the disability originated approximately in 1977 prior to 
entry on active duty and was not aggravated by active duty.  
The report noted that the veteran had entered service on 
April 28, 1978 and had been in basic training less than two 
weeks.  The examination report shows that the veteran gave a 
history of recurrent back pain that he described as extreme 
when he stooped or tried to stretch.  According to the 
report, the veteran did not desire to continue on active duty 
and he did not desire to appeal the approved findings and 
recommendation for separation after being informed of them.

The veteran reported on his initial VA compensation 
application in late 1979 that he had not received treatment 
for a back disability prior to or since military service.  He 
reported having worked as a security guard from the previous 
December through mid March, and of not having lost any time 
from work.  He complained of back pains that affected his 
legs whenever he bent down or picked up something.  

The VA medical examiner reported that he had a normal gait, 
good carriage and erect posture.  There was limited motion of 
the dorsolumbar spine, 40 degrees in flexion and 5 degrees in 
extension, with normal lateral flexion and rotation.  There 
was a flattening of the physiological curvature of the lower 
back.  He was normal neurologically.  The radiology reports 
were read as showing six lumbar-type vertebral bodies and no 
other abnormality in the lumbar spine.  The diagnosis was 
chronic low back strain.  His service medical records were 
not received and no further action was taken on the claim at 
the time.

In his correspondence to VA in 1991 regarding his disability 
claim, the veteran reported medical treatment for the low 
back in service and then from several sources beginning in 
the early 1980's.  The RO in 1992 denied service connection 
for low back strain.  In his appeal the veteran argued that 
in a training exercise he laid on a pebble that was embedded 
in his lower back and caused extreme pain.  

The veteran recalled that he could not raise his legs.  He 
recalled that he was advised of being medically discharged 
"over and thru objections".  He stated that since then he 
had low back problems and two back operations.

Medical records received from the New Mexico Corrections 
Department (request directed to RR, MD at that agency) note 
in 1984 low back pain and spasm secondary to status post 
laminectomy and anterior body fusion.  The records also 
mention spinal stenosis and neurological deficit.  It was 
reported that the veteran had a low back laminectomy in 1983 
for a herniated disc with the federal prison system and an 
L4-L5 fusion with resulting drop foot.  Reported in a medical 
history in 1990 were his hospitalizations in 1978 for a stab 
wound, in 1982 to rule out a skull fracture and in 1983 for 
laminectomy and fusion.  According to the recorded history, 
he experienced lower back pain since a laminectomy and both 
low back laminectomy and lumbar spine fusion at L4-5 were 
completed in 1983.  His problems reportedly included status 
post surgery with secondary spinal stenosis and a left lower 
extremity neurological deficit.  The assessments included 
status post lumbar laminectomy with left lumbar 
radiculopathy.

Medical records received from GNG, MD, report in 1989 that 
the veteran told of first developing back trouble in 1983, 
having laminectomy and fusion, and doing well until he was 
reinjured playing basketball about two years later.  An old 
computerized tomography (CT) study reportedly showed lower 
lumbar destructive changes and severe lumbar stenosis around 
the L4-L5 area.  

The records received from St. Joseph Healthcare Corporation 
report a 1989 lumbar myelogram and correlative CT scan showed 
some widening of the S1 nerve root.  A large extradural 
defect at L3-4 was viewed as being related to lumbar puncture 
as it seemed to clear significantly on the post myelogram CT.  
Radiology records of the lumbar spine from 1985 and 1987 were 
included with the more recent reports.  The 1989 admission 
summary reported that he initially developed back trouble in 
1983 and had a laminectomy and fusion at that time.  

Again it was reported that the veteran had reinjured his back 
in approximately 1985 playing basketball.  The medical 
history noted surgery for gunshot and stab wounds and lumbar 
laminectomy and fusion.  

On review in 1995 the RO rated lumbar disc disease as 
nonservice-connected.  The rating board determined that the 
disability existed prior to service and was not aggravated as 
a result of military service.  A supplemental statement of 
the case explained the basis for the determination and 
applicable law and regulations.  

The Board in the 1995 and 1996 remands asked that the RO 
attempt to locate records of treatment the veteran received 
through correctional facilities since the early 1980's.  He 
completed authorizations for the release of this information 
and inquiries were sent.  In late 1996 the RO received from 
the Federal Bureau of Prisons (FBP) a request for medical 
records it had previously mailed to a correctional 
institution the veteran had identified.  In January 1997, the 
RO mailed the veteran the necessary paperwork the FBP had 
provided and requested that he complete the forms and return 
them so further action could be completed.  

In March 1997, the RO also made an inquiry regarding the 
status of a previous request to the Medical Center for 
Federal Prisoners that had been forwarded to another office.  
An office of the U.S. Department of Justice in March 1997 
provided the RO with additional forms for the veteran to 
complete.  In July 1997, the RO forwarded the paperwork to 
the veteran and asked that he complete the paperwork and 
return it to the RO in 30 days.  The next correspondence on 
file is a May 1998 supplemental statement of the case (SSOC) 
that outlined the actions taken since the 1996 Board remand.  
A copy of the SSOC was furnished to the veteran's 
representative at the time, The American Legion.  

As a result of the Court order in this case, the Board in 
September 1999 advised the appellant's attorney of the 
opportunity to submit additional evidence and argument in 
support of the appeal.  The record shows that the RO 
previously had provided the attorney with a copy of the 
veteran's claims file.  Several months later, in January 
2000, the attorney informed the Board of the veteran's 
current mailing address.  

Then in April 2000, pursuant to the recent Board remand, the 
RO asked the attorney to have the veteran provide information 
for medical care providers, the federal prison facility 
records from the early 1980's, and other previously mentioned 
hospitalizations in 1978 and 1982.  A copy of the letter was 
sent to the veteran.

The RO in April 2000 also contacted the National Personnel 
Records Center (NPRC) for additional medical records relating 
to the veteran's hospitalization in May 1978 and other 
records relating to the hospitalization and discharge.  The 
NPRC asked for certain forms to be completed to assist in 
identifying the records.  

The appellant's attorney wrote to the RO in August 2000 to 
inquire about what steps had been taken to comply with the 
April 2000 Board remand.  In response, the RO in September 
2000 reminded counsel of the April 2000 request for 
assistance and the absence of any response to it.  The RO 
also enclosed copies of the form needed for the NPRC.  The RO 
then contacted the attorney regarding the appellant's current 
mailing address to advise that a recent correspondence had 
been returned undelivered.  The next month the attorney 
advised the RO that attempts to locate the veteran had been 
unsuccessful.  In reply, the RO forwarded the last address of 
record in [redacted], New Mexico.  

The RO in July 2001, upon receipt of a request from the NPRC 
for additional information, contacted appellant's attorney to 
have the appropriate form completed.  The September 2001 SSOC 
was mailed to the attorney and a copy was mailed to the 
appellant at his [redacted] address in October 2001.  In late 
September 2001 the attorney advised the RO that he no longer 
represented the appellant.  The RO in January 2002 mailed the 
appellant another information letter at his [redacted] address.  
The record shows no response from the appellant to either the 
SSOC or the January 2002 letter, and neither correspondence 
was returned to the RO undelivered.  Nor does the record 
reflect any correspondence from the veteran regarding a 
change in representation in light of his attorney having 
withdrawn from the case.


Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in the line of 
duty.  A preexisting injury or disease will be considered to 
have been aggravated by active military, naval or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease. 
38 U.S.C.A. §§ 1131, 1153 (West 1991 & Supp. 2001).

For the purposes of section 1110 of this title, every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

Direct service connection; wartime and peacetime. (a) 
General. The basic considerations relating to service 
connection are stated in Sec. 3.303. The criteria in this 
section apply only to disabilities which may have resulted 
from service in a period of war or service rendered on or 
after January 1, 1947.

(b) Presumption of soundness. The veteran will be considered 
to have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto. Only such 
conditions as are recorded in examination reports are to be 
considered as noted.

(1) History of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception. 

Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease. They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.

(2) History conforming to accepted medical principles should 
be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles in relation 
to value consistent with accepted medical evidence relating 
to incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.

(3) Signed statements of veterans relating to the origin, or 
incurrence of any disease or injury made in service if 
against his or her own interest is of no force and effect if 
other data do not establish the fact. Other evidence will be 
considered as though such statement were not of record.  

(c) Development. The development of evidence in connection 
with claims for service connection will be accomplished when 
deemed necessary but it should not be undertaken when 
evidence present is sufficient for this determination. In 
initially rating disability of record at the time of 
discharge, the records of the service department, including 
the reports of examination at enlistment and the clinical 
records during service, will ordinarily suffice. Rating of 
combat injuries or other conditions which obviously had their 
inception in service may be accomplished pending receipt of 
copy of the examination at enlistment and all other service 
records.

(d) Combat. Satisfactory lay or other evidence that an injury 
or disease was incurred or aggravated in combat will be 
accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation.
38 C.F.R. § 3.304.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.

(b) Wartime service; peacetime service after December 31, 
1946. Clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service. This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service. 

(1)	The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service. 

(2)	Due regard will be given the places, types, and 
circumstances of service and particular consideration will be 
accorded combat duty and other hardships of service. The 
development of symptomatic manifestations of a preexisting 
disease or injury during or proximately following action with 
the enemy or following a status as a prisoner of war will 
establish aggravation of a disability.  38 C.F.R. § 3.306.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).

Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the VCAA now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West Supp. 2001).  VA has issued final 
regulations to implement the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).  According to Congress it was 
intended that the VCAA will apply to pending claims.

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).  

As VA noted in the implementing regulation, when it is unable 
to obtain relevant records after making reasonable efforts to 
do so, section 5103A(b)(2) requires VA to (1) notify the 
claimant that it is unable to obtain relevant records, (2) 
identify the records it cannot obtain, (3) briefly explain 
the efforts it made to obtain them, and (4) describe any 
further action VA will take with respect to the claim.  

To implement this section of the VCAA, VA in section 
3.159(b)(1) provided that a decision on the claim would be 
based on all "information and evidence contained in the 
file, including information and evidence it has obtained on 
behalf of the claimant and any VA medical examinations or 
medical opinions."  Further, VA advised that nothing in the 
VCAA expressly requires that VA keep a claim pending when the 
claimant has failed to respond to requests for information or 
evidence within 30 days.  

As VA noted the duty to assist is not "always a one-way 
street' and the claimant cannot passively wait for VA's 
assistance in circumstances where he or she may or should 
have information that is essential to obtaining supporting 
evidence.  This rule as issued merely allows VA to proceed on 
the claim.  Furthermore, as VA pointed out a claimant need 
not necessarily provide the evidence and information 
necessary to substantiate the claim within 30 days.  A 
claimant would, however, be required to "respond" in some 
fashion to VA's request in order to have VA delay further 
action on the claim to give the claimant time to procure and 
submit the requested information and evidence.  Such a 
response could merely request VA to wait beyond the 30-day 
period while the claimant attempts to gather evidence.  See 
66 Fed. Reg. at 45,623-45,624.  Here the appellant has not 
communicated with VA for more than a year and has not 
completed information forms needed to obtain FBP records that 
are relevant.  The Board cannot substitute its own 
development procedures for those of the FBP.  The material 
pertinent to the FBP development that VA sent to the 
appellant was not returned undelivered.  

The Court has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of 
record.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The 
Court has also held that the "duty" to assist is not always 
a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In the absence of clear evidence to the contrary, 
the law presumes the regularity of the administrative 
process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) 
(citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)) 
(citing to United States v. Chemical Foundation, Inc., 272 
U.S. 1, 14-15, 47 S.Ct. 1, 6, 71 L.Ed. 131 (1926)).  The VA 
can reasonably rely on the presumption of regularity of the 
administrative process. The veteran's whereabouts appear 
established.  The record does confirm that all correspondence 
to the veteran by the RO was not incorrectly addressed.  
38 C.F.R. § 3.1(q).  That the mail was not returned is 
sufficient evidence that it was received and there is no need 
to present any other evidence that could serve to acknowledge 
receipt under the circumstances.  

Accordingly, the veteran can reasonably be charged with 
failure to cooperate, considering the notice he was issued.  
His failure to respond to the RO request for assistance in 
any manner since the most recent Board remand is inexcusable 
since the proper notice cannot establish good cause existed.  
Neither he nor his former attorney have offered any 
information indicating that the veteran's address had 
changed.  The record does show the RO did address 
correspondence to his known address to obtain information.  
Thus the Board is unable to conclude his whereabouts are 
unknown or that he was at an address other than the address 
of record.  It is arguable that his inaction in responding or 
advising the Board of his location if different from his 
record address is evidence that he had abandoned the claim.  
38 C.F.R. § 3.158.  

The RO has made numerous attempts to contact the veteran 
without success and the recent correspondence was not 
returned to VA indicating that the mailing address was 
incorrect or that delivery was refused.  In addition, his 
former attorney undoubtedly communicated with the appellant 
in terminating representation.  

In advising the RO of the withdrawal of representation, the 
attorney did not indicate he had contacted the appellant at 
an address different from the one VA provided him late in 
2000.

The Board observes that the appellant has not indicated at 
any stage in this appeal that relevant evidence brought to 
the attention of the RO or the Board was not requested or 
accounted for.  In implementing the VCAA, VA provided in 
section 3.159(c)(1) that it will make reasonable efforts to 
help a claimant obtain relevant records from non-Federal-
agency sources and relevant records in the custody of a 
Federal agency or department.  This case was remanded several 
times and eventually service medical records and private 
records were obtained.  Reasonable efforts as contemplated in 
the current law were made in an effort to obtain additional 
evidence.  Unfortunately the appellant did not cooperate in 
completing forms the FBP required to release medical records.  
Thus there is no basis for further delay since the veteran 
failed in his obligation to assist with regard to these 
records.  

Regarding the medical evidence VA provided in section 
3.159(c)(4)(i)(B) of the new regulations that a medical 
examination or opinion would be necessary when the evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, and 
establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
manifested during an applicable presumptive period.  The 
first element is met through the medical evidence that 
includes private medical reports that date back problems from 
1983, and medical board opinion on the question of 
aggravation and other medical evidence mentioned herein.  
Therefore, there is no necessity for another medical 
examination or opinion.

In summary, the record shows that the RO notified the 
appellant of the evidence considered regarding the issue, and 
of the reasoning for the rating determinations through the 
statement of the case and supplemental statement of the case, 
and other correspondence pertinent to the current claim.  

The appellant was afforded the opportunity to submit 
arguments in support of the claim.  The record shows that the 
appellant was given ample opportunity to identify evidence 
that could support the claim and to assist in obtaining it.  

Thus, in light of his inaction and the development completed 
at the RO, the Board finds that the relevant evidence 
available for an equitable resolution of the appellant's 
claim has been identified and obtained.  The Board finds that 
VA can provide no further assistance that would aid in 
substantiating the claim as the appellant or his 
representative has not assisted in authorizing relevant FBP 
evidence that is outstanding.  McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  See also Baker v. West, 11 Vet. App. 163, 169 
(1998); Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber 
v. Derwinski, 2 Vet. App. 470, 472 (1992).  

In summary the RO also complied with the most recent Board 
remand and earlier remands and thus fulfilled the 
requirements of Stegall v. West, 11 Vet. App. 268 (1998).  
The appellant did not assist in providing information to 
obtain records from the Ft. Leonard Wood Army Hospital.  In 
addition, he did not cooperate to obtain USMCFP St. Louis, 
Missouri, Federal Hospital, Springfield, Missouri, for the 
period from 1982-1983 when he reportedly had the initial 
lumbar laminectomy and fusion and any other treatment records 
from that facility; Bellevue General Hospital in New York 
City for treatment of a stab wound in 1978; the St. Vincent 
medical facility in Oklahoma City where he reported treatment 
for skull fracture in 1982.  

The Board advised him of the need to furnish medical evidence 
to show that a low back disability was not present prior to 
entering service in 1968, or that if evidence establishes 
that a low back disability was present at the time the 
veteran entered service, that there was a pathological 
worsening of the disorder during service that was not the 
result of the "natural progress" of the disorder.  





In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions, and that a remand for 
the RO to adjudicate his appeal under the new law would only 
serve to further delay resolution of the appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The VCAA is not an excuse to remand all claims.  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001).  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001) holding a remand 
under the VCAA is not required where an appellant was fully 
notified and aware of the type of evidence required to 
substantiate a claim and no additional assistance would aid 
in further developing the claim.


Service connection for a low back disability

The presumption of soundness is a material issue in this 
claim.  It provides that a veteran is presumed to be in sound 
condition upon entry into service except for any defects 
noted at the time of examination for entry into service and 
may only be overcome by clear and unmistakable evidence.  38 
U.S.C.A. § 1111; 38 C.F.R. 3.304(b).  

VA bears the burden of proof to rebut the presumption of 
soundness. Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  
According to sections 3.304 and 3.306, the six month period 
of peacetime service previously required for application of 
the presumption of soundness no longer applies.  38 C.F.R. 
§ 7104(c).

The Board observes that the appellant was not entirely 
truthful in not revealing pertinent information on the 
service entry medical examination concerning a preexisting 
back injury.  


In view of his statements to medical personnel treating him 
in service he unquestionably did not respond in good faith 
earlier when he stated he had not had recurrent back pain.  
The Board observes that the medical board report does not 
confirm he objected to the conclusions reached as he claimed 
on appeal.  

His statements conceding the preservice injury may be used as 
part of the basis for rebutting the presumption of soundness.  
See Doran v. Brown, 6 Vet. App. 283, 286 (1994), holding that 
the presumption of soundness could be rebutted by clear and 
unmistakable evidence consisting only of an appellant's own 
admissions of a preservice disability.  Here, the appellant 
stated to military clinicians that he was injured before 
military service, given bed rest and that a physician treated 
him.  

In addition, the medical board in service obviously 
considered his history and the examination findings.  The 
radiology reports were interpreted as showing lumbar disc 
disease.  Thus, the medical Board had contemporaneous medical 
evidence in addition to pertinent history that served as the 
basis for the conclusion that the appellant's disability, 
lumbar disc disease, existed prior to military service and 
was not aggravated by active duty.  Obviously, the medical 
board found the date of entry only two weeks earlier a 
pertinent fact in light of the radiology evidence and 
examination. 

The record of proceeding shows the date he entered active 
duty was specifically noted.  Therefore, the Board finds 
there is credible evidence from the appellant of a preservice 
back injury and competent medical evidence of preexistence.  
Thus, in light of the facts available, the medical board 
opinion cannot reasonably be characterized as one based on an 
unsubstantiated bare conclusion.  See Miller v. West, 11 Vet. 
App. 345, 348 (1998) (holding that a report by a medical 
professional, that is not "bare conclusion without a factual 
predicate in the record," can constitute clear and 
unmistakable evidence rebutting presumption of sound 
condition).  This evidence the Board finds constitutes clear 
and unmistakable evidence as contemplated in the law and 
regulations to rebut the presumption of soundness.   

Further, in order to properly rebut the presumption of sound 
condition, there is no requirement that the record must 
contain preservice medical evidence or that rebuttal of the 
presumption of sound condition can be based only on 
preservice evidence.  See Harris v. West, 203 F.3d 1347, 1351 
(Fed. Cir. 2000) (holding there is no absolute rule in the 
statute, the regulation, or the case law requiring 
contemporaneous preservice clinical evidence or recorded 
history before the presumption of sound condition may be 
rebutted).  

Turning to the issue of aggravation, the appellant may 
establish service connection for a preexisting injury or 
disease by demonstrating that the injury or disease was 
aggravated by active service.  Where a veteran can show an 
increase in preexisting disability, the law establishes a 
finding of aggravation.  However, an increase in disability 
must be the result of a worsening of the disability as 
opposed to mere temporary flare-ups of symptoms associated 
with the disability. See 38 U.S.C.A. § 1153; see also Davis 
v. Principi, 276 F.3d 1341 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 296-97 (1991) ("increase" in 
disability during service does not include temporary or 
intermittent flare-ups of a preexisting condition and such 
are not considered inservice aggravation).

As noted previously based on the initial VA application, the 
appellant had no treatment for back problems upon separation 
from service during more than 16 months thereafter.  He also 
reported having worked as a security guard and had reported 
no work time lost on account of his back disorder.  Then in 
the early 1980's the medical history refers to injury at that 
time, according to the appellant, as precipitating his back 
problem and then reinjury playing basketball approximately 
two years after that.  

This history record to assist in the treatment he received at 
the time conflicts with his statement of ongoing problems 
related to military service.  The Board cannot overlook that 
his recollection of embedded pebble precipitating his 
symptoms in service is not consistent with the service 
records.  

The appellant has not demonstrated that his preexisting back 
disorder was aggravated by his service.  Against his claim 
are his service medical records and medical board findings.  
In addition, there is the lack of a diagnosis during service 
of chronic low back strain rather than lumbar disc disease, 
or in the years after his surgery that establishes that the 
disability for which he now seeks service connection was 
either incurred or aggravated during service.  

Here, the evidence of record reveals he may have had a 
secondary strain linked to the lumbar spine surgeries in the 
1980's that are linked, by contemporaneously recorded medical 
history, to back difficulties that reportedly began at that 
time rather than during military service.  The Board must 
point out that the appellant has not cooperated with the VA 
efforts to locate his penitentiary medical records for the 
lumbar spine surgeries in the early 1980's or other medical 
reports that might contain relevant information.  However, 
other records have been found that for reasons stated do not 
serve to support aggravation.  

For example, the record reasonably supports the conclusion 
that the appellant's inservice complaints were nothing more 
than a temporary flare-up.  The fact is supported in a record 
that is devoid of evidence after service of treatment or 
diagnoses of any back problem linked to military service.  
The VA examiner did not link the low back strain to military 
service.  

When examined in its entirety, the Board must conclude that 
the appellant's service did not aggravate his preexisting 
back disability as the medical board has held.  Maxson v. 
West, 12 Vet. App. 453, 458-59 (1999) (holding evidence 
showing permanent increase in disability during service is 
required and consideration of a presumption of  aggravation 
is not for consideration until permanent increase in 
disability has been established).  The medical board held 
that the disability was not aggravated and this constitutes a 
required finding of record that supports our decision of 
temporary flare-up rather than permanent increase occurred 
during the brief period of military service.  See Sondel v. 
West, 13 Vet. App. 213, 219-20 (1999); Hunt, supra.  

Thus, in view of the foregoing, the Board concludes that the 
evidence of record preponderates against the claim of service 
connection for a low back disability.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a low back disability.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990);  38 C.F.R. 
§§ 3.102, 4.3 (2001).


ORDER

Entitlement to service connection for a low back disability 
is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

